Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 20
My dear Friend
St Petersburg August 5 1814

You must laugh at the information contain’d in my last as Mr. Harris tells me he wrote you by the same post that the resignation was accepted Mr. H.—as far as prevarication goes is certainly a good diplomat for he came to me very full of what I wrote you and told me he had it from the Gentleman himself. he was here last night with what he wrote you and at the same time stating that the Gentleman stood so high that he was to name his successor. I do not vouch for  any thing from that quarter.
As you have so good a correspondent I shall only write my own immediate concerns and what I see and hear myself.
The day before yesterday I went to the Peterhoff Fète which was very beautiful though I am told it was not so splendid as usual on account of a Fète to be given at Pavlosky on Sunday We had nobody at dinner but the Corps Diplomatic and the grand Maitre des Ceremonie Mr. Narischkin so that our dinner was quite sociable. in the evening we went altogether to the Ball and I did not reach home untill six o’clock the next morning. I saw there Mr. Bardaxi he is still very low, and does not talk much of the affairs of Spain. Count Lovenhielm the Brother of the ci devant Minister, was there also, I know not in what quality. I put myself as usual under the protection of the Duke & Dutchess who is not on such occasions remarkably good natured the Grand Maitre is very polite and attentive he did me the honor to visit me in my apartment. The Emperor was more fascinating, more affable, and handsomer than ever, the Ladies are as in Paris almost all “folle par Armour.” I was not honor’d by the notice of any of the Court. Mr. H was presented that eveng.
Mr. Bailey said he would astonish the World, and Show them that the English and Americans had enter’d into an alliance, by dancing a Polonaise with me. we were follow’d by the Emperor who seem’d diverted by it, and spoke to him when the dance ended
I wrote you that Mr Monreal had been so good as to undertake the arrangement of the business you left me; it is not yet finish’d, the agio was 2 97, and it is to be paid in Silver. it is now 2 96 but as the Silver Ruble passes for four Rubles, I thought it was better not to sell it. the exchange is at 11P. and 4/3. and falling.
I am sorry George takes so much after his Mother, she never was gifted with the talent of writing, and nothing in the could ever give it her. Mr. Charles I think is the only who bids fair to possess the accomplishment, and I much doubt if he will ever equal his father, who in my judgement stands unrival’d.
Of Doctor Beresford I forgot to speak in my last letter he is going to Holland, where he is to have an establishment, you will therefore have an opportunity of returning his Books.
I understand that there are late letters from America, and that the affair at Oswego, has not turn’d out so badly as was at first stated.
As the English Commissioners had not sail’d on the 19th of July, I hardly know how to form an opinion regarding your return. I hope Mr. Smith will arrive in time for the Frigate; we had the most tremendous storm today I ever witnessed—God speed you soon to the arms and heart, of your truely affectionate Wife

L C AdamsCharles has been a little unwell but is better.